Name: Commission Regulation (EEC) No 1381/92 of 27 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/ 11 . 6 . 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1381/92 of 27 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, monetary compensatory amounts are calculated on the basis of the rates for the reference periond from 20 to 26 May 1992 ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulationare in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 thereof, Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 1290/92 (4); 1 . the column headed 'Portugal' in parts 1 , 3, 4, 5 , 6 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Spain' in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . the column headed 'Greece' in parts 1 , 2 , 3, 4 , 5, 6 , 7, 8 and 10 of Annex I is replaced by that in Annex I hereto ; Whereas, pursuant to Council Regulation (EEC) No 1678/85 ('), as last amended by Regulation (EEC) No 1380/92 ('), new agricultural conversion rates for the milk products and beef and veal sectors take effect from 1 June 1992; Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 ( ¢), lays down detailed rules for calculating monetary compensatory amounts ; whereas under Article 2 ( 1 ) of Regulation (EEC) No 3153/85, read with Article 9 (2) of Regulation (EEC) No 1677/85 , the 4 . Annex II is replaced by Annex II hereto ; 5 . Annex III is replaced by Annex III hereto ; 6. In the Appendix to Annex I (additional codes), Tables 04-3 , 04-5, 04-6 and 04-7 are replaced by the tables in Annex IV hereto . O OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 153, 17. 6 . 1991 , p . 1 . (4) OJ No L 143, 25 . 5 . 1992, p. 1 . C) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 147, 29. 5 . 1992, p. 15 . O OJ No L 310, 21 . 11 . 1985, p . 4 . ( ¢) OJ No L 358, 8 . 12 . 1989, p. 28 . Article 2 This Regulation shall enter into force on 1 June 1992. No L 149/2 Official Journal of the European Communities 1 . 6 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission 1.6. 92 Official Journal of the European Communities No L 149/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN codc Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 10001 «  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 1190 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 646,16 1 561,66 3 773,6 646,16 1 561,66 3 773,6 829,88 2 109,66 5 097,8 829,88 2 109,66 5 097,8 646,16 1 953,11 3 773,6 646,16 1 953,11 3 773,6 613,88 1 483,64 3 585,0 613,88 1 483,64 3 585,0 613,88 1 483,64 3 585,0 589,32 1 424,29 3 441,6 589,32 1 424,29 3 441,6 646,16 1 561,66 3 773,6 646,16 1 561,66 3 773,6 613,88 1 483,64 3 585,0 613,88 1 483,64 3 585,0 783,39 2 416,45 4 575,0 738,19 1 759,19 4 311,0 904,62 2 186,33 5 283,0 290,77 702,75 1 698,1 626,15 1 513,31 3 656,7 601,11 1 452,78 3 510,5 626,15 1 513,31 3 656,7 626,15 1 513,31 3 656,7 1 046,75 2 583,11 6 502,5 846,06 2 609,77 4 941,0 825,05 1 994,01 4 818,3 936,93 2 264,41 5 471,7 659,08 1 592,90 3 849,1 626,15 1 513,31 3 656,7 859,43 2 077,09 5 019,1 626,15 1 513,31 3 656,7 626,15 1 513,31 3 656,7 659,08 1 992,17 3 849,1 626,15 1 513,31 3 656,7 626,15 1 513,31 3 656,7 601,11 1 452,78 3 510,5 659,08 1 592,90 3 849,1 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 149/4 Official Journal of the European Communities 1 . 6. 92 || \ Positive \ Negative Italy France Lit FF CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Greece Dr Ireland £ Irl IlI I \  1 000 kg  1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 11-1 11-1 7285 7286 626,15 626,15 626,15 859,43 601,11 1 060,78 659,08 626,15 1 513,31 1 513,31 1 513,31 2 077,09 1 452,78 2 563,72 1 992,17 1 513,31 3 656,7 3 656,7 3 656,7 5 019,1 3 510,5 6 194,9 3 849,1 3 656,7 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 11-1 11-1 7285 7286 710,78 626,15 626,15 626,15 859,43 982,20 1 717,83 1 513,31 1 513,31 1 513,31 2 077,09 2 373,82 4 150,9 3 656,7 3 656,7 3 656,7 5 019,1 5 736,1 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 11-6 11-6 7158 7159 626,15 601,11 1 060,78 825,05 601,11 601,11 1 513,31 1 452,78 2 563,72 1 994,01 1 452,78 1 452,78 3 656,7 3 510,5 6 194,9 4 818,3 3 510,5 3 510,5 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 659,08 659,08 659,08 659,08 626,15 1 592,90 1 592,90 1 592,90 1 992,17 1 513,31 3 849,1 3 849,1 3 849,1 3 849,1 3 656,7 1104 29 19 1104 29 31 1 104 29 35 1104 29 39 11-3 11-3 11-3 7290 7291 7290 626,15 626,15 659,08 626,15 626,15 1 513,31 1 513,31 1 992,17 1 513,31 1 513,31 3 656,7 3 656,7 3 849,1 3 656,7 3 656,7 1104 29 91 1104 29 95 1104 29 99 1104 30 10 11-3 11-1 11-1 7291 7285 7286 626,15 659,08 626,15 626,15 626,15 484,62 1 513,31 1 992,17 1 513,31 1 513,31 1 513,31 1 464,83 3 656,7 3 849,1 3 656,7 3 656,7 3 656,7 2 830,2 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 193,85 1 150,17 859,39 1 092,70 816,45 585,93 3 476,53 2 597,63 2 640,87 1 973,24 1 132,1 6 717,0 5 018,9 6 381,4 4 768,1 1107 20 00 1108 11 00 1108 12 00 11-4 11-4 11-4 7294 7295 7294 C) 951,51 1 092,01 1 092,01 975,70 2 299,64 3 300,75 3 300,75 2 358,11 5 556,8 6 377,4 6 377,4 5 698,1 No L 149/51 . 6. 92 Official Journal of the European Communities \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l \  I 000 kg  1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 7295 7296 7297 7294 7295 7294 7295 7318 C) o C) o 975,70 975,70 975,70 975,70 975,70 975,70 975,70 1 486,17 1 272,94 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 2 358,11 4 492,15 3 076,48 5 698,1 5 698,1 5 698,1 5 698,1 5 698,1 5 698,1 5 698,1 8 679,2 7 434,0 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 17-9 23-1 23-1 7318 7622 7623 975,70 975,70 975,70 1 331,09 930,47 975,70 266,87 2 358,11 2 358,11 2 358,11 3 217,03 2 248,80 2 358,11 699,78 5 698,1 5 698,1 5 698,1 7 773,6 5 434,0 5 698,1 1 558,5 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-2 23-2 23-8 23-8 7624 7625 7541 7542 o o 552,80 266,87 552,80 266,87 571.86 266.87 571,86 1 292,32 77,54 540,93 1 449,54 699,78 1 449,54 699,78 1 499,52 699,78 1 499,52 3 123,33 187,40 1 508,50 3 228,3 1 558,5 3 228,3 1 558,5 3 339,7 1 558,5 3 339,7 7 547,2 452,8 542,7 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7543 7545 7546 7547 7548 7549 7550 7551 (') (') o O o o (') o 1 081,87 84.53 169,05 896,78 1 793,55 77.54 618,47 3 017,01 235,72 471,44 2 500,84 5 001,68 187,40 1 695,90 1 085,4 84,8 169.6 899.7 1 799,3 452.8 995,5 2309 10 31 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7552 7626 7627 7628 7629 7630 7631 7624 o o &lt;2) o o o o 1 159,41 77,54 162,07 246,59 77,54 974,32 1 871,09 3 204,41 187,40 423,12 658,84 187,40 2 688,24 5 189,08 1 538,2 452,8 537,6 622,4 452,8 1 352,5 2 252,1 No L 149/6 Official Journal of the European Communities 1 . 6. 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandNether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In 1000 kg 245,54 593,43 540,93 1 508,50 1 081,87 3 017,01 84,53 235,72 169,05 471,44 1 434,0 542,7 1 085,4 84,8 169,6 CN code Table Additionalcode Notes 2309 10 31 23-3 7691 2309 10 33 23-9 7541 o 23-9 7542 o 23-9 7543 o 23-9 7545 o \ 23-9 7546 o 23-9 7547 o 23-9 7548 o 23-9 7549 o 23-9 7645 o 23-9 7646 o I 23-9 7647 o 23-9 7648 o 23-9 7649 o 23-9 7650 o 23-9 7651 o 23-9 7652 o 23-9 7653 o 2309 10 51 23-4 7624 23-4 7692 2309 10 53 23-10 7541 o 23-10 7542 o 23-10 7543 ft 23-10 7545 ft \ 23-10 7546 ft \ 23-10 7547 ft 23-10 7548 o 23-10 7549 ft 23-10 7654 ft 23-10 7655 ' ft I 23-10 7656 ft 23-10 7657 ft 23-10 7658 ft 23-10 7659 ft 23-10 7660 ft 23-10 7661 ft 23-10 7662 ft 2309 90 31 23-5 7624 23-5 7693 2309 90 33 23-11 7541 ft 23-11 7542 ft 23-11 7543 ft 23-11 7545 ft 23-11 7546 ft 23-11 7547 ft 896,78 2 500,84 899,7 1 793,55 5 001,68 1 799,3 245,54 593,43 1 434,0 786,47 2 101,93 1 976,7 1 327,41 3 610,44 2 519,4 245,54 593,43 1 434,0 330,07 829,15 1 518,8 414,59 1 064,87 1 603,6 245,54 593,43 1 434,0 1 142,32 3 094,27 2 333,7 2 039,09 5 595,11 3 233,3 484,62 1 171,25 2 830,2 540,93 1 508,50 542,7 1 081,87 3 017,01 1 085,4 84,53 235,72 84,8 169,05 471,44 169,6 896,78 2 500,84 899,7 1 793,55 5 001,68 1 799,3 484,62 1 171,25 2 830,2 1 025,55 2 679,75 3 372,9 1 566,49 4 188,26 3 915,6 484,62 1 171,25 2 830,2 569,15 1 406,97 2 915,0 653,67 1 642,69 2 999,8 484,62 1 171,25 2 830,2 1 381,40 3 672,09 3 729,9 2 278,17 6 172,93 4 629,5 77,54 187,40 452,8 540,93 1 508,50 542,7 1 081,87 3 017,01 1 085,4 84,53 235,72 84,8 169,05 471,44 169,6 1.6.92 Official Journal of the European Communities No L 149/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ire and DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  I 000 kg  2309 90 33 2' 2 2 2 2 2 2 2 2 2 896,78 1 793,55 77,54 618,47 1 159,41 77,54 162,07 246,59 77,54 974,32 1 871,09 2 500,84 5 001,68 187,40 1 695,90 3 204,41 187,40 423,12 658,84 187,40 2 688,24 5 189,08 2309 90 41 2309 90 43 245,54 540,93 1 081,87 593.43 1 508,50 3 017,01 235,72 471.44 2 500,84 5 001,68 593,43 2 101,93 3 610,44 593,43 829,15 1 064,87 593,43 3 094,27 5 595,11 2 2 2 2 2 2 2 2 r 2 2 2 2 2 2 2 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 899.7 1 799,3 452.8 995.5 1 538,2 452,8 537.6 622,4 452,8 1 352,5 2 252,1 1 434,0 542,7 1 085,4 84,8 169.6 899.7 1 799,3 1 434,0 1 976,7 2 519,4 1 434,0 1 518,8 1 603,6 1 434,0 2 333,7 3 233,3 2 830,2 542,7 1 085,4 84,8 169.6 899,7 1 799,3 2 830,2 3 372,9 3 915,6 2 830,2 2 915,0 84,53 169,05 896,78 1 793,55 245,54 786,47 1 327,41 245,54 330,07 414,59 245,54 1 142,32 2 039,09 2309 90 51 2309 90 53 1 171,25 1 508,50 3 017,01 235,72 471,44 2 500,84 5 001,68 1 171,25 2 679,75 4 188,26 1 171,25 1 406,97 484,62 540,93 1 081,87 84,53 169,05 896,78 1 793,55 484,62 1 025,55 1 566,49 484,62 569,15 No L 149/8 Official Journal of the European Communities 1 . 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 O o o o 653,67 484,62 1 381,40 2 278,17 1 642,69 1 171,25 3 672,09 6 172,93 2 999,8 2 830,2 3 729,9 4 629,5 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. 1.6. 92 Official Journal of the European Communities No L 149/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts L mmmmmm. Positive II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands H Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl mmmmmmma I  100 kg  0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 U 0209 00 19 0209 00 30 0210 11 11 0210 11 19 02-3 02-3 02-3 02-3 7039 7054 7039 7054 330,5 281,1 330,5 429.8 623.2 481,4 481,4 696.3 373.9 696.3 481.4 481,4 429.8 623.2 481,4 481,4 696.3 373.9 696.3 481.4 481,4 171,9 189.1 103.2 623,2 481,4 - 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 1 212,1 954,2 373,9 623,2 550,2 601,8 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 481,4 696,3 696.3 481.4 481,4 954,2 1 199,2 No L 149/ 10 Official Journal of the European Communities 1 . 6. 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1  100 kg  0210 19 81 02-3 7039 1 212,1 02-3 7054 623,2 0210 19 89 623,2 1601 00 10 O 601,8 1601 00 91 16-1 7319 oo 1 010,1 16-1 7322 oo 808,1 1601 00 99 16-1 7319 oo 687,7 16-1 7322 oo 550,2 1602 10 00 l 481,4 1602 20 90 l ¢ 558,8 1602 41 10 16-3 7327 l 623,2 I 16-3 7328 1 053,1 16-3 7329 644,7 1602 42 10 16-3 7327 481,4 16-3 7328 881,1 16-3 7329 601,8 1602 49 11 16-3 7327 623,2 16-3 7328 1 053,1 16-3 7329 601,8 1602 49 13 16-3 7327 481,4 I 16-3 7328 881,1 16-3 7329 601,8 1602 49 15 16-3 7327 481,4 16-3 7328 881,1 \ 16-3 7329 601,8 1602 49 19 16-3 7327 481,4 16-3 7328 580,3 I 16-3 7329 464,2 1602 49 30 16-1 7319 481,4 16-1 7322 386,8 1602 49 50 288,0 1602 90 10 558,8 1602 90 51 580,3 1902 20 30 l 288,0 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 1.6. 92 Official Journal of the European Communities NoL 149/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight  100 kg net weight I I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0102 90 10 o 395,31 1 102,42 0102 90 31 I l o 395,31 1 102,42 0102 90 33 l (') 395,31 1 102,42 0102 90 35 l o 395,31 1 102,42 0102 90 37 I I 395,31 1 102,42 0201 10 10 I 751,10 2 094,59 0201 10 90 l 751,10 2 094,59 0201 20 21 l \ 751,10 2 094,59 0201 20 29 \ l \ 751,10 2 094,59 0201 20 31 I l l 600,88 1 675,67 0201 20 39 l 600,88 1 675,67 0201 20 51 l \ 901,32 2 513,51 0201 20 59 l 901,32 2 513,51 0201 20 90 l \ 600,88 1 675,67 0201 30 00 l \ 1 027,82 2 866,29 0202 10 00 l 668,08 1 863,08 0202 20 10 o 668,08 1 863,08 0202 20 30 02-1 7014 106,89 298,09 \ 02-1 7018 I 106,89 298,09 02-1 7019 o 534,47 1 490,47 0202 20 50 02-1 7014 167,02 465,77 02-1 7018 167,02 465,77 02-1 7019 o 835,10 2 328,86 0202 20 90 o 534,47 1 490,47 0202 30 10 C) 835,10 2 328,86 0202 30 50 oo 835,10 2 328,86 0202 30 90 02-2 7034 167,02 465,77 02-2 7038 o 835,10 2 328,86 0206 10 95 1 027,82 2 866,29 0206 29 91 835,10 2 328,86 0210 20 10 600,88 1 675,67 0210 20 90 857,83 2 392,25 0210 90 41 857,83 2 392,25 0210 90 90 857,83 2 392,25 1602 50 10 16-4 7330 857,83 2 392,25 16-4 7331 513,91 1 433,14 16-4 7332 343,92 959,10 1602 90 61 16-4 7332 343,92 959,10 396,6 396,6 396,6 396,6 396,6 753,5 753,5 753,5 753.5 602,8 602,8 904,2 904,2 602,8 1 031,1 670,2 670,2 107,2 107,2 536,2 167.6 167,6 837,8 536,2 837,8 837,8 167,6 837,8 1 031,1 837,8 602,8 860,6 860,6 860,6 860,6 515,6 345,0 345,0 No L 149/ 12 Official Journal of the European Communities 1 . 6. 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. O Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 1.6. 92 Official Journal of the European Communities No L 149/ 13 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 pieces 14,16 41,33 14,16 80,3 234,3 80,3 100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 61,55 349,0 100,12 567,6 94,92 538,1 67,66 383,6 98,93 560,9 77,34 438,4 87,93 498,5 95,80 543,1 96,66 548,0 105,95 600,6 117,80 667,8 143,03 810,8 158,92 901,0 135,59 768,7 148,27 840,6 141,33 801,2 87,93 498,5 95,80 543,1 96,66 548,0 105,95 600,6 143,03 810,8 158,92 901,0 135,59 768,7 148,27 840,6 141,33 801,2 260,60 1 477,4 105,38 597,4 80,24 454,9 55,55 314,9 145,09 822,5 136,29 772,7 246,89 1 399,7 55,55 314,9 202,98 1 150,7 116,54 660,7 No L 149/ 14 Official Journal of the European Communities 1 . 6 . 92 1 IImmmmmmm Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ll\  100 kg - 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 80,24 55,55 154,65 72,49 130,49 246,89 454,9 314,9 876,8 411,0 739,8 1 399,7 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 55,55 311,37 260,60 174,81 163,10 155,47 80,24 55,55 314,9 1 765,2 1 477,4 991,1 924,6 881,4 454,9 314,9 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 222,40 145,09 214,99 136,29 203,91 246,89 55,55 1 260,9 822,5 1 218,8 772,7 1 156,0 1 399,7 314,9 0207 41 10 0207 41 1 1 0207 41 21 · 0207 41 31 0207 41 41 0207 41 51 0207 41 71 260,60 105,38 80,24 55,55 145,09 136,29 246,89 1 477,4 597.4 454,9 314,9 822.5 772,7 1 399,7 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 *2 59 55,55 202,98 116,54 80,24 55,55 154,65 72,49 130,49 v 314,9 1 150,7 660.7 454,9 314,9 876.8 411,0 739,8 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 246,89 55,55 311,37 260,60 174,81 163,10 155,47 80,24 55,55 1 399,7 314,9 1 765,2 1 477,4 991,1 924,6 881,4 454,9 314,9 1 . 6 . 92 Official Journal of the European Communities No L 149/ 15 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In 100 kg  100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 222,40 145,09 214,99 136,29 203,91 246,89 55,55 123.44 29,52 10,12 89,18 417,38 181,94 194,42 403,11 103.45 193,32 271,58 260,28 271,58 362,09 49,05 362,09 49,05 1 260,9 822.5 1 218,8 772.7 1 156,0 1 399,7 314,9 699.8 167.4 57,3 505.6 2 366,2 1 031,4 1 102,2 2 285,3 586.5 1 095,9 1 539,6 1 475,6 1 539,6 2 052,8 278,1 2 052,8 278,1 16-2 16-2 16-2 16-2 16-2 , 16-2 7323 7324 7323 7324 7323 7324 No L 149/ 16 Official Journal of the European Communities 1 . 6 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  a + e 448,39 279,35 448,39 a + e 449,8 28Q,2 449,8 a + e 1 501,10 1 501,10 779,07 d + f d + f a + c a + c 779,07 d + f d + f a + c 279,35 a + c a + c a + c a + c a + c + f d + f d + f a + c 280,2 a + c a + c a + c a + c a + c + f a + c a + c a + c a + c + f Table Additionalcode Notes 04-1 7058 04-3 7059 04-3 7079 04-3 7222 04-4 7089 04-4 7089 \ 04-2 7744 04-6 7098 I 04-6 7114 04-6 7224 04-2 7744 04-2 7744 l 04-2 7744 04-2 7744 04-2 7744 04-2 7744 I 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-5 7093 04-5 7097 04-5 7223 04-6 7098 04-6 7114 04-6 7224 04-2 7744 04-4 7089 04-2 7744 l 04-2 . 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 a + c a + c + f a + c a+c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 279,35 448,39 a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 280,2 449,81 501,10 779,07 279,35 a + c 280,2 a + ca + c 779,07 a + c d+f a + c + f a + c + f a + c d + f a + c + f a + c + f a + c d + f a + c + f a + c + f 1.6. 92 Official Journal of the European Communities No L 149/ 17 I Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I  100 kg  0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7744 7744 7744 7744 7744 7744 7744 7744 a + c a + c a + c a+c+f a+c + f a + c+f a + c a + c a + c a + c a + c a+c+f a+c + f a + c + f a + c a + c a + c a + c a+c a+c+f a + c + f a+c+f a+c a+c 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 04-2 04-2 04-2 04-2 04-2 7744 7744 7744 7744 7744 a + c a + c a + c a + c a+c+f a + c a + c a + c a + c a + c + f a+c a+c a+c a+c a+c+f 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 a + c+f a + c+f a + c+f a+c+f a+c + f 258,48 264,95 375,10 384,47 407,78 417,97 742,77 a+c+f a+c + f a + c + f a+c+f a+c + f 720,83 738,85 1 046,04 1 072,19 1 137,18 1 165,61 2 071,36 a+c+f a+c+f a+c+f a+c+f a+c+f 259,3 265,8 376,3 385,7 409.1 419,3 745.2 04-7 04-7 04-7 04-7 04-7 04-7 7193 7197 7199 7218 7225 7281 761,34 b 2 123,14 b 763,8 b x coef b x coef b x coef b b x coef 0406 10 20 04-8 04-8 04-8 04-8 04-8 7226 7227 7228 7229 7230 557,52 636,57 383,30 498,78 1 919,39 2 018,63 1 319,58 1 585,98 559.3 638,6 384,5 500.4 0406 10 80 04-8 04-8 04-8 04-8 04-8 7231 7232 7226 7228 7230 174,23 253,42 636,57 498,78 599,81 808,87 2 018,63 1 585,98 174,8 254,2 638,6 500,4 0406 20 10 0406 20 90 04-8 04-9 04-9 7232 7233 7234 253,42 636,57 863,16 808,87 2 018,63 2 774,84 254,2 638,6 865,9 No L 149/ 18 Official Journal of the European Communities 1 . 6. 92 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg  229.7 336.8 490.1 581.2 229.7 336.8 490,1 490.1 581.2 581.2 604.5 500.4 559.3 638.6 384.5 500.4 747,4 747,4 500,4 747,4 I I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 30 10 04-10 7235 I 04-10 7236 \ 228,91 723,39 l 04-10 7237 \ 335,75 1 057,52 \ 04-10 7238 l 488,55 1 533,95 04-10 7239 \ 579,37 1 819,10 0406 30 31 04-10 7235 l   04-10 7236 I 228,91 723,39 04-10 7237 l 335,75 1 057,52 1 04-10 7238 \ 488,55 1 533,95 0406 30 39 04-10 7235 l   04-10 7238 l 488,55 1 533,95 04-10 7239 I 579,37 1 819,10 0406 30 90 I 579,37 1 819,10 0406 40 00 04-11 7240 \   04-11 7241 602,57 1 889,09 0406 90 11 04-12 7242 l 498,78 1 585,98 04-12 7243 \   04-12 7244 l 557,52 1 919,39 04-12 7245 l 636,57 2 018,63 04-12 7246 \ 383,30 1 319,58 \ 04-12 7247 \ 498,78 1 585,98 0406 90 13 04-13 7248 I   04-13 7250 \ 745,04 2 358,43 0406 90 15 04-13 7248   04-13 7250 745,04 2 358,43 0406 90 17 04-13 7248   04-13 7249 498,78 1 585,98 04-13 7250 745,04 2 358,43 0406 90 19 l   0406 90 21 04-14 7251   04-14 7252 682,71 2 143,59 0406 90 23 04-15 7254   04-15 7255 557,52 1 919,39 l 04-15 7256 l 636,57 2 018,63 04-15 7257 383,30 1 319,58 04-15 7258 498,78 1 585,98 0406 90 25 04-15 7254   l 04-15 7255 557,52 1 919,39 04-15 7256 636,57 2 018,63 I 04-15 7257 383,30 1 319,58 04-15 7258 498,78 1 585,98 0406 90 27 04-15 7254   I 04-15 7255 557,52 1 919,39 * 04-15 7256 636,57 2 018,63 04-15 7257 l 383,30 1 319,58 684,9 559.3 638,6 384.5 500.4 559.3 638.6 384.5 500.4 559,3 638.6 384.5 1 . 6. 92 Official Journal of the European Communities No L 149/19 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl || l  100 kg  0406 90 27 0406 90 29 0406 90 31 0406 90 33 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 498,78 557,52 636,57 383,30 498,78 557,52 636,57 383,30 498,78 1 585,98 1 919,39 2 018,63 1 319,58 1 585,98 1 919,39 2 018,63 1 319,58 1 585,98 500.4 559.3 638,6 384.5 500.4 559.3 638.6 384.5 500.4 0406 90 35 04-15 04-15 04-15 04-15 04-16 04-16 04-16 7255 7256 7257 7258 7259 7274 7277 557,52 636,57 383,30 498,78 557,52 636,57 1 919,39 2 018,63 1 319,58 1 585,98 1 919,39 2 018,63 559.3 638,6 384.5 500.4 559,3 638.6 0406 90 37 04-16 04-16 04-16 04-16 04-16 7278 7279 7259 7274 7277 383,30 498,78 557,52 636,57 1 319,58 1 585,98 1 919,39 2 018,63 384.5 500,4 559,3 638.6 0406 90 39 04-16 04-16 04-15 04-15 04-15 04-15 7278 7279 7254 7255 7256 7257 383,30 498,78 557,52 636,57 383,30 1 319,58 1 585,98 1 919,39 2 018,63 1 319,58 384.5 500.4 559,3 638.6 384.5 0406 90 50 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 498,78 557,52 636,57 1 585,98 1 919,39 2 018,63 500,4 559,3 638,6 0406 90 61 0406 90 63 0406 90 69 0406 90 73 04-15 04-15 04-16 04-16 7257 7258 7259 7274 383,30 498,78 863,16 557,52 1 319,58 1 585,98 2 774,84 1 919,39 384,5 500,4 865,9 559,3 No L 149/20 Official Journal of the European Communities 1 . 6. 92 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg  0406 90 73 0406 90 75 0406 90 77 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 636,57 383,30 498,78 557,52 636,57 383,30 498,78 557,52 2 018,63 1 319,58 1 585,98 1 919,39 2 018,63 1 319,58 1 585,98 1 919,39 638,6 384.5 500.4 559.3 638.6 384.5 500.4 559,3 0406 90 79 04-16 04-16 04-16 04-16 04-16 04-16 7277 7278 7279 7259 7274 7277 636,57 383,30 498,78 557,52 636,57 2 018,63 1 319,58 1 585,98 1 919,39 2 018,63 638,6 384.5 500,4 559,3 638.6 0406 90 81 04-16 04-16 04-16 04-16 04-16 7278 7279 7259 7274 7277 383,30 498,78 557,52 636,57 1 319,58 1 585,98 1 919,39 2 018,63 384.5 500,4 559,3 638.6 0406 90 85 0406 90 89 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 383,30 498,78 557,52 636,57 383,30 498,78 557,52 636,57 1 319,58 1 585,98 1 919,39 2 018,63 1 319,58 1 585,98 1 919,39 2 018,63 384.5 500.4 559.3 638.6 384.5 500.4 559,3 638.6 0406 90 93 0406 90 99 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7257 7258 7226 7231 7232 7226 7228 383,30 498,78 174,23 253,42 636,57 1 319,58 1 585,98 599,81 808,87 2 018,63 384.5 500,4 174,8 254,2 638.6 2309 10 15 04-8 04-8 23-14 23-14 23-14 23-14 7230 7232 7553 7554 7555 7556 498,78 253,42 54,09 108,19 162,28 202,85 1 585,98 808,87 150,85 301,70 452,55 565,69 500.4 254,2 54,3 108.5 162,8 203,5 1 . 6 . 92 Official Journal of the European Communities No L 149/21 Positive Negative Denmark CN code Tabe Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 2309 10 15 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 633,57 678,83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937.82 1 050,35 1 125,38 150,85 301,70 452,55 565.69 633,57 678.83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937.82 1 050,35 1 125,38 150,85 301.70 452,55 565,69 633,57 678.83 23,57 47,14 70,72 88,39 99,00 227,9 244,2 8,5 17,0 25,4 31,8 35,6 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 2309 10 39 No L 149/22 Official Journal of the European Communities 1 . 6 . 92 Positive Negative Germany Spain Portugal Denmark Italy France Grecce IrelandCN code Tabic Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2309 10 39 38,04 89,68 179,36 269,03 336,29 106.07 250.08 500,17 750,25 937,82 1 050,35 1 125,38 376,65 403,55 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 38,2 90,0 179,9 269,9 337,4 377,9 404,9 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 150,85 301,70 452,55 565.69 633,57 678,83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937.82 1 050,35 1 125,38 150,85 301.70 452,55 565,69 633,57 678.83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937,82 1 050,35 1 125,38 2309 10 70 1 . 6 . 92 Official Journal of the European Communities No L 149/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pea Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl  100 kg  2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 54,09 150,85 54,3 108,19 301,70 108,5 162,28 452,55 162,8 202,85 565,69 203,5 227,19 633,57 227,9 243,42 678,83 244,2 8,45 23,57 8,5 16,91 47,14 17,0 25,36 70,72 25,4 31,70 88,39 31,8 35,50 99,00 35,6 38,04 106,07 38,2 89,68 250,08 90,0 179,36 500,17 179,9 269,03 750,25 269,9 336,29 937,82 337,4 376,65 1 050,35 377,9 403,55 1 125,38 404,9 54,09 150,85 54,3 108,19 301,70 108,5 162,28 452,55 162,8 202,85 565,69 203,5 227,19 633,57 227,9 243,42 678,83 244,2 8,45 23,57 8,5 16,91 47,14 17,0 25,36 70,72 25,4 31,70 88,39 31,8 35,50 99,00 35,6 38,04 106,07 38,2 89,68 250,08 90,0 179,36 500,17 179,9 269,03 750,25 269,9 336,29 937,82 337,4 376,65 1 050,35 377,9 403,55 1 125,38 404,9 54,09 150,85 54,3 108,19 301,70 108,5 162,28 452,55 162,8 202,85 565,69 203,5 227,19 633,57 227,9 243,42 678,83 244,2 2309 90 49 No L 149/24 Official Journal of the European Communities 1 . 6. 92 Positive Negauve Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit Fi Dr £ Irl 100 kg 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 179,36 269,03 336,29 376,65 403,55 54,09 108,19 162,28 202,85 227,19 243,42 8,45 16,91 25,36 31,70 35,50 38,04 89,68 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937.82 1 050,35 1 125,38 150,85 301,70 452,55 565.69 633,57 678.83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 500,17 750,25 937.82 1 050,35 1 125,38 150,85 301.70 452,55 565,69 633,57 678.83 23,57 47,14 70,72 88,39 99,00 106.07 250.08 8,5 17,0 25,4 31,8 35,6 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 38.2 90,0 179,9 269,9 337.4 377,9 404,9 54.3 108.5 162,8 203,5 227,9 244,2 8,5 17,0 25.4 31,8 35,6 38,2 90,0 2309 90 70 1.6.92 Official Journal of the European Communities No L 149/25 I I l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 70 23-14 7580 179,36 500,17  100 kg  179,9 23-14 7581 I 269,03 750,25 269,9 23-14 7582 I l 336,29 937,82 337,4 23-14 7583 l 376,65 1 050,35 377,9 23-14 7584 \ 403,55 1 125,38 404,9 I 23-14 7885 \ l    % milk fat/ 1 00 kg product a b 8,288 9,092 23,113 25,355 8,3 9,1 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product c 3,833 13,196 3,8 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 4,484 15,011 4,5 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product e 0,348 1,200 0,3 % sucrose/100 kg product 5,594f 2,644 13,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content ofthe added whey. No L 149/26 Official Journal of the European Communities 1 . 6 . 92 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22- 11 22- 11 22- 11 22- 11 22-11 22- 11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O O O O O O C) (') O C) o C) o o o o o O o o o o C) 0) o C) o o C) o C) C) o ( ¢) (J) 165,53 938,4 165,53 938,4 7,13 40,4 165,53 938,4 7,13 40,4 115,97 657,5 115,97 657,5 7,13 40,4 115,97 657,5 7,13 40,4 165,53 938,4 7,13 40,4 165,53 938,4 7,13 40,4 115,97 657,5 7,13 40,4 115,97 657,5 7,13 40,4 7,13 40,4 165,53 938,4 165,53 938,4 165,53 938,4 165,53 938,4 7,13 40,4 165,53 938,4 7,13 40,4 115,97 657,5 115,97 657,5 7,13 40,4 115,97 657,5 7,13 40,4 165,53 938,4 165,53 938,4 7,13 40,4 165,53 938,4 2204 29 10 2204 29 25 2204 29 29 2204 29 35 1 . 6 . 92 Official Journal of the European Communities No L 149/27 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 (') l 7,13 40,4 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o (') (') 0) 115,97 7,13 115,97 7,13 657,5 40,4 657,5 40,4 C) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). (2&gt; HI . No L 149/28 Official Journal of the European Communities 1 . 6 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ \ Positive Negative CN code Tabic Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland .mmm.m.. \ DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1701 11 10 17-5 7334 C) 222,14 451,84  100 kg  1 119,2 17-5 7335 222,14 451,84 , 1 119,2 1701 11 90 17-5 17-5 7334 7335 o 222,14 222,14 451,84 451,84 1 119,2 1 119,2 1701 12 10 17-5 17-5 7334 7335 o 222,14 222,14 451,84 451,84 1 119,2 1 119,2 1701 12 90 17-5 17-5 7334 7335 O 222,14 222,14 451,84 451,84 1 119,2 1 119,2 1701 91 00 17-6 7337 o 264,37 559,42 1 343,5 1701 99 10 17-7 7340 264,37 559,42 1 343,5 1701 99 90 17-7 7340 264,37 559,42 1 343,5 1702 30 10 17-8 7341 230,06 556,01  100 kg of dry matter  1 343,5 1702 40 10 17-8 7341 230,06 556,01 1 343,5 1702 60 10 17-8 7341 230,06 556,01 1 343,5 1702 60 90 17-10 7345 O 2,644 5,594  % sucrose content and 100 kg net  13,435 17-10 7346 o 2,644 5,594 13,435 17-10 7347 o 2,644 5,594 13,435 1702 90 30 17-8 7341 230,06 556,01  100 kg of dry maner  1 343,5 1702 90 60 17-11 7349 o 2,644 5,594  % sucrose content and 100 kg net  13,435 17-11 7350 C) 2,644 5,594 13,435 17-11 7351 o 2,644 5,594 13,435 1702 90 71 17-12 7353 o 2,644 5,594 13,435 1702 90 90 17-10 17-10 17-10 7345 7346 7347 C) o C) 2,644 2,644 2,644 5,594 5,594 5,594 13,435 13,435 13,435 2106 90 30 21-5 7419 230,06 556,01  100 kg of dry matter  1 343,5 2106 90 59 21-6 7423 o 2,644 5,594  % sucrose content and 100 kg net  13,435 21-6 7424 o 2,644 5,594 13,435 I 21-6 7425 o 2,644 5,594 13,435 1.6.92 No L 149/29Official Journal of the European Communities (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 149/30 Official Journal of the European Communities 1 . 6 . 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg   1 350,99  1 419,70 635,43 1 866,78  1 350,99  1 419,70 635,43 1 866,78 900,7 900,7 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 » 17-4 » 17-4 * 17-4 * 17-4 * 17-1 * 17-2 # 17-2 7632 17-3 * 17-3 7632 18-1 * ¢ 18-1 * 18-1 * 18-1 * 18-2 * 18-2 * 18-1 * 18-4 » 18-5 18-5 7832 18-4 * 1 . 6 . 92 Official Journal of the European Communities No L 149/31 II I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I  100 kg  1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 18-1 18-1 18-3 18-3 18-3 18-4 18-4 * * * * 7632 * *    1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 18-2 19-4 19-2 » * *     1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00    1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 19-1 19-1 19-1 19-1 19-1 * * * * * 1905 30 91 1905 30 99 1905 40 00 1905 90 40 19-1 19-1 19-3 19-3 19-3 19-1 * * 7633 7634 *   1 046,7 1905 90 45 1905 90 55 1905 90 60 1905 90 90 19-1 19-1 19-1 19-1 * * * * 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 21-2 21-2 21-3 21-3 21-4 21-4 21-2 * » 6585 7585 6586 7586 *    2106 90 99 21-1 21-1 21-1 21-1 21-1 * 7001 7002 7003 7004    No L 149/32 Official Journal of the European Communities 1 . 6 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM FI Pu Esc £ Bfrs/Lfrs Dkr Lk FF Dr £ Irl 100 kg 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 1 124,5 1 088,2 832,1 1 547,7  644,45 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 088,2 832,1 1 547,7  644,45 1 124,5 935,3 1 273,9 863,3 1 105,1 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 1 046,7 842,6 1 181,2  657,37 992,0 1 330,6  726,96 920,0 1 161,8665,08 No L 149/331 . 6 . 92 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri 100 kg  649,80 849,5 1 103,4 955,9 1 294,5 863,5 1 105,3 1 443,9 1 033,3 1 275,1 962,8 1 216,7 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 457,32 523,94 847,7 1 089,5 1 428,1 688,25 793,99 894,68 1 035,65 637,01 757,84 863,58 964,27 1 105,24 716,10 836,93 942,67 1 043,36 801,51 922,34 1 028,08 1 013,24 1 134,07 1 239,81 1 340,50 1 481,47 1 082,83 1 203,66 1 309,40 1 410,09 1 551,06 1 161,92 1 282,75 1 388,49 1 489,18 1 247,33 1 368,16 1 473,90 1 972,45 2 093,28 2 199,02 2 299,71 2 440,68 2 042,04 2 162,87 2 268,61 2 369,30 482,90 549,52 464,39 511,98 997.1 1 238,9 1 577,5 913,0 1 166,9 1 408,7 1 096,4 1 350,3 881.2 1 135,1 1 376,9 1 715,5 1 030,6 1 284,5 1 526,3 495,79 589,18 646,28 696,25 743,84 810,46 614,76 671,86 721,83 769,42 No L 149/34 Official Journal of the European Communities 1 . 6 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 643,84 2 121,13 700,94 2 241,96 750,91 2 347,70 675,24 2 206,54 732,34 2 327,37 910,2 1 200,4 1 454,3 1 093,6 1 383,8 1 145,1 955,9 1 294,5 883,9 1 125,7 1 067,3 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 (') O O O O n C) o o o o o o o o C) o o o ( ¢) C) 0) C) C) o (') C) o o o C) (') o o (') (') C) ( ¢) o C) 863,2 1 201,8714,69 643,31 784,28 1 012,6 1 351,2 621,71 722,40 940,6 1 182,4 870,1 1 124,0707,12 624,74 745,57 851,31 952,00 1 092,97 694,33 976,5 1 315,1 1 . 6 . 92 Official Journal of the European Communities No L 149/35 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri  100 kg 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 O O O C&gt; (') O o o o C) C) o C) o o C) o C) C) o (') C) o C) C) o o o o o O (*) o (') C) &lt; ¢) (') (') o C) o (') (l) (')  815,16   920,90 884,1  1 021,59 1 125,9  1 162,56 1 464,5  773,42   894,25   999,99 1 053,9  1 100,68 1 295,7  858,83   979,66 983,4  1 085,40 1 237,3  1 070,56   1 191,39   1 297,13 868,3 477,88 1 397,82 1 110,1 544,50 1 538,79 1 448,7  1 140,15   1 260,98  455,87 1 366,72 1 017,7 503,46 1 467,41 1 259,5 570,08 1 608,38 1 598,1  1 219,24   1 340,07 933,6 484,95 1 445,81 1 187,5 532,54 1 546,50 1 429,3  1 304,65 826,8 466,38 1 425,48 1 117,0 516,35 1 531,22 1 370,9 609,74 2 029,77  666,84 2 150,60 901,8 716,81 2 256,34 1 155,7 764,40 2 357,03 1 397,5 635,32 2 099,36  692,42 2 220,19 1 051,2 742,39 2 325,93 1 305,1 789,98 2 426,62 1 546,9 664,40 2 178,45 930,8 721,50 2 299,28 1 221,0 771,47 2 405,02 1 474,9 695,80 2 263,86 1 114,2 752,90 2 384,69 1 404,4 I 672,63   773,32 924,0 No L 149/36 Official Journal of the European Communities 1.6. 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 1 262,6 831,6 1 073,4 1 412,0 1 001,4 1 243,2 930,9 1 184,8 824,1 1 114,3 482,29 548,91 872,7 1 114,5 1 453,1 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 O (*) C) C) C) o C) C) (') C) C) C) C) o o o o o o O o C) C) C) C) p C) C) O C) o o C) o, C) C) C) C) C) C) (') (') C) 914,29 636,48 742,22 842,91 983,88 715,57 821,31 922,00 680,15 800.98 906,72 765.55 886,38 1 073,85 1 194,68 1 300,42 1 401,11 1 542,08 1 143,44 1 264,27 1 370,01 1 470,70 1 611,67 1 222,53 1 343,36 1 449,10 1 549,79 1 307,94 1 428,77 710,23 815,97 916,66 1 057,63 658.99 779,82 885.56 986,25 1 127,22 738,08 858,91 964,65 1 065,34 460,28 507,87 574,49 1 022,1 1 263,9 1 602,5 938,0 1 191,9 1 433,7 831,2 1 121,4 489,36 536,95 470,79 969,5 1 308,1 877,1 1 118,9 1 457,5 1 046,9 1 288,7 1.6. 92 Official Journal of the European Communities No L 149/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 976,4 1 230,3 869,6 1 159,8 462,11 509,70 576,32 900,2 1 142,0 1 480,6 487,69 535,28 601,90 466,80 516,77 564,36 498,20 472,52 1 049,6 1 291,4 1 630,0 965,5 1 219,4 1 461,2 858,7 1 148,9 1 042,1 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O O O O O O O o C) o 0) o o o C) (') o O o o O o C) O O (') o o (') 0) o o O (') O o o o (') (') (l) (') C) o 823,49 944,32 1 050,06 908,89 1 029,72 1 150,28 1 271,11 1 376,85 1 477,54 1 618,51 1 219,87 1 340,70 1 446,44 1 547,13 1 688,10 1 298,96 1 419,79 1 525,53 1 626,22 1 384,37 1 505,20 1 469,77 732,06 852,89 958,63 1 059,32 1 200,29 801,65 922,48 1 028,22 1 128,91 1 269,88 880,74 1 001,57 1 107,31 1 208,00 966,15 1 086,98 1 192,72 1 051,55 1 172,38 1 213,21 1 334,04 1 439,78 1 540,47 1 014,6 1 353,2 476,34 922,2 1 164,0 1 502,6 838,1 1 092,0 1 333,8 1 021,5 1 275,4 914,7 1 204,9 485,49 533,08 923,7 1 165,5 No L 149/38 Official Journal of the European Communities I. 6. 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 599,70 1 681,44 1 504,1  1 282,80  461,10 1 403,63  511,07 1 509,37 1 073,1 558,66 1 610,06 1 314,9  1 361,89  490,18 1 482,72 989,0 540,15 1 588,46 1 242,9 464,48 1 447,30 882,2 521,58 1 568,13 1 172,4  833,25   954,08   1 059,82   1 160,51 1 050,1 486,54 1 301,48 1 388,7  902,84   1 023,67   1 129,41 957,7  1 230,10 1 199,5 512,12 1 371,07 1 538,1  981,93   1 102,76 873,6  1 208,50 1 127,5 474,58 1 309,19 1 369,3  1 067,34   1 188,17 1 057,0 458,39 1 293,91 1 310,9  1 152,74 950,2  1 273,57 1 240,4  1 260,31  472,59 1 435,18  506,42 1 486,88 944,7 554,01 1 587,57 1 186,5 620,63 1 728,54 1 525,1  1 329,90  482,03 1 450,73 840,2 532,00 1 556,47 1 094,1 579,59 1 657,16 1 335,9 454,01 1 408,99  511,11 1 529,82 1 010,0 561,08 1 635,56 1 263,9 485,41 1 494,40 903,2 542,51 1 615,23 1 193,4  1 229,64  457,59 1 350,47  n\ i\ /i\ /i\ /i\ /i\ /i\ /i\ / i\ /t\ / i\ /i\ /t\ /i\ /i\ /i\ /t\ i\ /t\ /i\ /i\ /i\ i\ / l\ /i\ / i\ /i\ / 1\ /i\ /i\ /i\ /i\ /1 \ /i \ /i\ /i \ /i\ /i\ /i\ /i \ /i \ /i \ / i\ 1.6. 92 Official Journal of the European Communities No L 149/39 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 100 kg 945,9 1 187,7 1 526,3 841,4 1 095,3 1 337,1 1 675,7 1 011,2 1 265,1 1 506,9 904,4 1 194,6 1 087,8 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 77 11 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 O o o o o C) 0) C) o o e&gt; o o o o o o C) o o (') o C) (') o o 0) C) o C) o o o O o o o O C) o (') 0) o o C) 507,56 555,15 621.77 483,17 533.14 580.73 647,35 455.15 512.25 562,22 609,81 486,55 543,65 517,97 461,69 518,79 568,76 616,35 487,27 544,37 594.34 641,93 516.35 573,45 623,42 547,75 604,85 488.78 538,75 586,34 457.26 514.36 564.33 611,92 486.34 543,44 593,41 517.74 574,84 555,02 612,12 662,09 580,60 1 456,21 1 556,90 1 697,87 1 299,23 1 420,06 1 525,80 1 626,49 1 767,46 1 378,32 1 499,15 1 604,89 1 705,58 1 463,73 1 584,56 1 549,13 1 373,25 1 494,08 1 599,82 1 700,51 1 442,84 1 563,67 1 669,41 1 770,10 1 521,93 1 642,76 1 748,50 1 607,34 1 728,17 1 203,82 1 324,65 1 430,39 1 531,08 1 273,41 1 394,24 1 499,98 1 600,67 1 352,50 1 473,33 1 579,07 1 437,91 1 558,74 1 547,77 1 668,60 1 774,34 1 617,36 1 007,2 1 249,0 902,7 1 156,6 1 398,4 1 072,5 1 326,4 965,7 1 255,9 977,2 1 219,0 872,7 1 126,6 1 368,4 1 042,5 1 296,4 935,7 1 225,9 847,0 1 100,9 No L 149/40 Official Journal of the European Communities 1.6. 92 Positive Negative Germany Nether ­ lands Spain Portugal Denmark ItalyCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg France Greece Ireland FF Dr £ IrlDM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit  100 kg 7746 O 637,70 1 738,19 996,4 7747 O 687,67 1 843,93 1 250,3 7750 O 609,68 1 696,45 876,0 7751 (') 666,78 1 817,28 1 166,2 7758    7759 \   976,2 7760 O 678,35 1 891,72  7761 o 735,45 2 012,55 970,7 7762 o 785,42 2 118,29 1 224,6 7765 (') 703,93 1 961,31 829,9 7766 o 761,03 2 082,14 1 120,1 7768    7769  629,46 1 032,9 7770 o 733,01 2 040,40 999,7 7771 o 790,11 2 161,23 1 289,9 7778  886,91 856,0 7779  1 007,74 1 146,2 7780 o 801,69 2 235,67  7781 o 858,79 2 356,50 1 094,5 7785 (') 827,27 2 305,26 953,7 7786 (') 884,37 2 426,09 1 243,9 7788  1 332,73 989,6 7789 477,24 1 453,56 1 279,8 7798 o    7799 o   996,8 7800 839,39 2 810,06 842,0 7801 896,49 2 930,89 1 132,2 7802 946,46 3 036,63 1 386,1 7805 864,97 2 879,65 991,4 7806 922,07 3 000,48 1 281,6 7807 972,04 3 106,22 1 535,5 7808 o  .   7809 o  686,78 1 053,5 7810 894,05 2 958,74 1 161,2 7811 951,15 3 079,57 1 451,4 7818 o  944,23 876,6 7819 C)  1 065,06 1 166,8 7820 o 859,95 2 867,38 862,6 7821 0) 917,05 2 988,21 1 152,8 7822 o 967,02 3 093,95 1 406,7 7825 C) 885,53 2 936,97 1 012,0 7826 O 942,63 3 057,80 1 302,2 7827 (') 992,60 3 163,54 1 556,1 7828 o  1 390,05 1 010,2 7829 (l) 497,80 1 510,88 1 300,4 1 . 6 . 92 Official Journal of the European Communities No L 149/41 Positive Negative Germany Spain Portugal IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Fl Pta Esc £ £ Irl  100 kg  914,61 3 016,06 971,71 3 136,89  1 393,34 1 181,8 1 472,0 1 014,6 827,1 1 165,7 652,47 976,5 1 315,1 904,5 1 146,3 834,0 1 087,9 1 017,4 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 0) C) C) C) C) C) o 0) C) (') o o o C) o o o o o O o o o o o ( l) C) o C) C) ( ¢) o o o C) C) C) C) C) C) C) C) C) (') (') 659,31 854,6 1 193,2  728,90 1 004,0 1 342,6 667,02 932,0 1 173,8 861,5 1 115,4 1 044,9 651,74 631,40 882,1 1 . 6 . 92No L 149/42 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir 100 kg  735,75 1 220,7 664,37 805,34 1 031,5 1 370,1 642,77 743,46 622,44 728,18 707,84 959,5 1 201,3 889,0 1 142,9 1 072,4 709,43 850,40 923,4 1 262,0 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 I 1 i i l i l s l l i l i l I i i i ! 1 1 1 1 1 1 1 I 1 1 1 1 i l l l i i l i l i l l l 831,0 1 072,8 1 411,4 1 000,8 1 242,6 930,3 1 184,2 1 113,7 678,33 779,02 919,99 651,68 757,42 858,11 737,09 842,83 701,66 822,49 674,97 780,71 881,40 1 022,37 623,73 744,56 850,30 950,99 1 091,96 702,82 985,3 1 323,9 892,9 1 134,7 1 473,3 1 . 6 . 92 Official Journal of the European Communities No L 149/43 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  . I  7971 O l  823,65   7972 C) l  929,39 1 062,7 l  7973 C) l  1 030,08 1 304,5 l  7975 o l  788,23   7976 C) l  909,06 992,2 l  1 7977 C) l  1 014,80 1 246,1  7978 o l  873,63 885,4  7979 7980 o o  994,46 859,87 1 175,6  7981 o l  980,70   7982 o  1 086,44 853,4  7983 o 463,00 1 187,13 1 095,2  7984 O I 529,62 1 328,10 1 433,8  7985 C) l  929,46    7986 7987 C) C) I  1 050,291 156,03 1 002,8 I 79887990 oo I 488,58 1 256,721 008,55 1 244,6  7991 o  1 129,38 918,7  \ 7992 o 470,07 1 235,12 1 172,6 l  7995 C)  1 093,96   7996 o  1 214,79 1 102,1 Amounts to be deducted __ 51 xx  52xx  l 53xx  54xx  55xx  56xx \  570x 571x 572x  573x  574x  5750  5751  5760  l 57615762  5765 I  5766  5770  5771 9,96 27,79 . 10,0 21,06 58,74 21,1 33,70 93,98 33,7 46,58 129,90 46,6 66,43 185,25 66,5 96,32 268,61 96,4 149,46 416,81 149,6 149,46 416,81 149,6 209,25 583,53 209,4 209,25 583,53 209,4 269,03 750,26 269,3 269,03 750,26 269,3 269,03 750,26 269,3 328,82 916,98 329,1 328,82 916,98 329,1 328,82 916,98 329,1 328,82 916,98 329,1 328,82 916,98 329,1 328,82 916,98 329,1 328,82 916,98 329,1 No L 149/44 Official Journal of the European Communities 1 . 6 . 92 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pia Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £Irl  5780 5781 5785 388,60 388,60 388,60 1 083,70 1 083,70 1 083,70  100 kg  388,9 388,9 388,9  5786 579x 5808 5809 388,60 9,96 9,96 9,96 1 083,70 27,79 27,79 27,79 388,9 10,0 10,0 10,0  5818 5819 582x 5830 9,96 9,96 9,96 9,96 27,79 27,79 27,79 27,79 10,0 10,0 10,0 10,0  5831 5838 58 4x 9,96 21,06 21,06 27,79 58,74 58,74 10,0 21,1 21,1  585x 586x 587x 21,06 33,70 33,70 58,74 93,98 93,98 21,1 33,7 33,7  590x 591x 594x 46,58 46,58 66,43 129,90 129,90 185,25 46,6 46,6 66,5  595x 596x 597x 598x 599x 66,43 96,32 96,32 149,46 149,46 185,25 268,61 268,61 416,81 416,81 66,5 96,4 96,4 149,6 149,6 I II Amounts to be deducted  61xx 62xx 63xx 64xx 9,08 19,19 30,70 42,44 25,32 53,52 85,63 118,35 9,1 19,2 30,7 42,5  65xx 66xx 67Ox 671x 60,52 87,76 136,18 136,18 168,78 244,73 379,76 379,76 60,6 87,8 136,3 136,3  672x 673x 674x 6750 6751 6760 6761 6762 6765 190,65 190,65 245,12 245,12 245,12 299,59 299,59 299,59 299,59 531,66 531,66 683,57 683,57 683,57 835,47 835,47 835,47 835,47 190,8 190.8 245,3 245,3 245,3 299.9 299,9 299,9 299,9 1 . 6 . 92 Official Journal of the European Communities No L 149/45 I I Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 6766 1 299,59 835,47  100 kg  299,9 I  6770 299,59 835,47 299,9  6771 6780 299,59 354,06 835,47 987,38 299,9 354,4  6781 354,06 987,38 354,4  6785 \ 354,06 987,38 354,4  6786 \ 354,06 987,38 354,4  679x 6808 6809 9,08 9,08 9,08 25,32 25,32 25,32 9,1 9,1 9,1  6818 \ 9,08 25,32 9,1  6819 l 9,08 25,32 9,1  682x \ 9,08 25,32 9,1  6830 9,08 25,32 9,1 ;  6831 9,08 25,32 9,1  6838 19,19 53,52 19,2  684x 19,19 53,52 19,2  685x 19,19 53,52 19,2  686x 30,70 85,63 30,7  687x 30,70 85,63 30,7  690x 42,44 118,35 42,5  691x 42,44 118,35 42,5  694x 60,52 168,78 60,6  695x 60,52 168,78 60,6  696x 87,76 244,73 87,8  697x 87,76 244,73 87,8  698x 699x \ 136,18136,18 379,76379,76 136,3136,3 No L 149/46 Official Journal of the European Communities 1 . 6. 92 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose , and sucrose/invert sugar/isoglucdse. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC . NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/lsoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fi Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir 1509 10 10 1509 10 90 150990 00 15-1 15-1 15-1 15-2 15-2 is-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 100 kg  535,4 535.4 387.5 598,7 450,7 450,7 589,0 441,0 441,0 226,5 226,5 78,5 276,3 128,3 128,3 1510 00 10 1510 00 90 1 . 6. 92 Official Journal of the European Communities No L 149/47 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -I l l -I -I -I 1,010 0,982 0,963  Milk and milk products -l -1 --I -l -l ---I 1,010  0,982 0,963  Pigmeat        1,024     Sugar -I -l \ -1 -1 \ 1,096  0,973 0,952  Cereals -1 -1 -1 --I -l -l --I 1,096  0,973 0,952  Eggs and poultry and albumins        1,061   0,987  Wine  \   1,061 I  0,987  Processed products (Regulation \ l (EEC) No 3033/80): l l l  to be applied to charges -1 --I --I -l -l -l 1,010  0,982 0,952  to be applied to refunds :  cereals -1 -1 -l -1 -1 --I 1,096  0,973 0,952  milk -l -I -l -I --I -l 1,010  0,982 0,963  sugar -I -1 -l -I -I -I 1,096  0,973 0,952  Jams and marmalades l .I I (Regulation (EEC) No 426/86)          .   Olive oil sector        1,011    No L 149/48 Official Journal of the European Communities 1 . 6. 92 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 1 June 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Portugal Cereals Sugar . Eggs and poultrymeat wine : 0,762082 0,762082 0 0 1 July 1992 1 July 1992 1 July 1992 1 September 1992 Greece Cereals Sugar Eggs and poultrymeat PigmeatWine Olive oil 0,113458 0,113458 0 0 0 0 1 July 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 1 November 1992 Spain Cereals Sugar 0,585868 0,585868 1 July 1992 1 July 1992 B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 25 May 1992 onwards are in the cases indicated below to t&gt;e multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Portugal Beef and veal Milk and milk products Cereals Sugar Eggs and poultrymeat Wine 0,762082 0,762082 0,762082 0,762082 0 0 1 June 1992 1 June 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 Greece Beef and veal Milk and milk products Cereals Sugar Eggs and poultrymeat Pigmeat Wine Olive oil 0 0 0 0 0 0 0 0 1 June 1992 1 June 1992 1 July 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 1 November 1992 Spain Beef and veal Milk and milk products Cereals Sugar 0,493289 0,493289 0,494326 0,494326 1 June 1992 1 June 1992 1 July 1992 1 July 1992 No L 149/491 . 6 . 92 Official Journal of the European Communities C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 22 May 1992 onwards are in the cases indicated below to DC multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Portugal Beef and veal Milk and milk products Cereals Sugar Eggs and poultrymeat Wine 0,741485 0,741485 0,741485 0,741485 0 0 1 June 1992 1 June 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 Greece Beef and veal Milk and milk products Cereals Sugar Eggs and poultrymeat Pigmeat Wine Olive oil 0 0 0 0 0 0 0 0 1 June 1992 1 June 1992 1 July 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 1 November 1992 Spain Beef and veal Milk and milk products Cereals Sugar 0,493289 0,493289 0,494326 0,494326 1 June 1992 I June 1992 1 July 1992 1 July 1992 No L 149/50 Official Journal of the European Communities 1 . 6. 92 ANNEX IV TABLE 04-3 CN code Description Additionalcode 0402 10 19 - Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Portugal (coefficient 0,623) In Portugal (coefficient 0,519) - Other, excluding added whey and/or lactose and/or casein and/or caseinates 7059 7222 7079 TABLE 04-5 CN code Description Additionalcode 0403.90 11 - Butter-milk powder consigned to a Member State from another Member State in accordance with Regu ­ lation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Portugal (coefficient 0,623) - - In Portugal (coefficient 0,519) - Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7223 7097 TABLE 04-6 J CN code Description Additionalcode 0402 21 17 0403 90 13 - Milk or butter-milk powder of a fat content, by weight, exceeding 1,5 % but not exceeding 11 %, consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Portugal (coefficient 0,623) In Portugal (coefficient 0,519) - Other : - - The monetary compensatory amount applicable is the sum of : The amount indicated for each % milk fat multiplied by the percentage milk fat content (see (a)) - - - The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other tnan added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7098 7224 7114 No L 149/511 . 6. 92 Official Journal of the European Communities TABLE 04-7 Additional codcCN code Descnpuon 0405 Of a fat content, by weight, less than 80 °/o (for these products the MCA applicable is the amountindicated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) : - In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 : coefficient 0,348 - - (EEC) No 570/88 : Formula A, C or D products : coefficient 0,505 - - - Formula B products : coefficient 0,549 - Other Of a fat content, by weight, 80 % or more, but less than 82 % : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3143/85 - - (EEC) No 570/88 : Formula A, C or D products Formula B products - Other Of a fat content, by weight, 82 % or more, but not exceeding 85 % : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3143/85 . - - (EEC) No 570/88 : - - - Formula A, C or D products Formula B products - Other Of a fat content, bv weight, exceeding 85 % (for these products the MCA applicable is the amount indicated per °/o milk fat (see (b)) muluplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) : - In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 : coefficient 0,348 - - (EEC) No 429/90 : coefficient 0,412 - - (EEC) No 570/88 : Formula A, C or D products : coefficient 0,505 Formula B products : coefficient 0,549 - Other 7197 7199 7218 7225 7118 7134 7139 7189 7119 7138 7154 7193 7197 7281 7199 7218 7225